Citation Nr: 1035897	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need for 
regular aid and attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision by the RO.

In his substantive appeal, dated in August 2006, the Veteran 
requested a Board hearing at the RO in connection with the 
present appeal.  He withdrew the request in September 2006.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, in response to a notice letter sent to the 
Veteran in May 2005, asking him to identify records relevant to 
the claim presently on appeal, the Veteran submitted a release 
for records of treatment from four private physicians; Drs. 
Rubin, Quinones, Orwitz, and Ringold.  He cited blood work he had 
had done through Lab Corp and reported that he had been in 
receipt of disability benefits from the Social Security 
Administration (SSA) since 1998.  In February 2006, he provided a 
release for records from Burlington County Human Services.

The record on appeal does not reflect that the RO has made 
sufficient efforts to assist the Veteran in obtaining complete 
records from Drs. Rubin, Quinones, or Orwitz, or from the SSA.  
It appears that only one attempt was made to procure records from 
Dr. Ringold and Lab Corp, see 38 C.F.R. § 3.159(c)(1) (2009) 
(indicating that VA's efforts to obtain non-Federal records will 
generally consist of an initial request for the records and, if 
the records are not received, at least one follow-up request), 
and there is no indication that the Veteran has been informed of 
the RO's multiple, unsuccessful attempts to obtain records from 
Burlington County Human Services. See 38 C.F.R. § 3.159(e)(1).  
Further development is required.  38 C.F.R. § 19.9 (2009).

The RO furnished a statement of the case (SOC) relative to the 
issue here on appeal in July 2006.  Additional evidence was 
thereafter received, some of which pertained to the severity of 
his service-connected disorders, and service connection for 
alcoholism (secondary to posttraumatic stress disorder (PTSD)) 
was established by a decision entered in December 2006.  On 
remand, the Veteran should be afforded a new VA examination, one 
that takes into account the impairment occasioned by all of his 
service-connected disabilities, including any effects of prior 
alcoholism.  The claim should then be readjudicated, taking into 
account all of the evidence, including the evidence added to the 
record since the relevant SOC was prepared in July 2006.

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran to provide releases for 
relevant records of treatment from Drs. Rubin, 
Quinones, and Orwitz (inasmuch as the prior 
release has since expired), and to identify, and 
provide appropriate releases for, any other care 
providers who may possess new or additional 
evidence pertinent to the issues on appeal.  If 
he provides the necessary release, assist him in 
obtaining the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  Any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with the 
claims file.

2.  With appropriate release from the Veteran, 
make another attempt to obtain relevant records 
of treatment from Dr. Ringold and Lab Corp, 
following the procedures set forth in 38 C.F.R. 
§ 3.159.  The response(s) received, and any 
evidence obtained, should be associated with the 
claims file.

3.  Notify the appellant that VA has been unable 
to obtain records of treatment from Burlington 
County Human Services.  As part of the notice, 
provide an explanation of the efforts VA has 
made to obtain the records, a description of any 
further action VA will take regarding his claim 
for special monthly compensation (including, but 
not limited to, notifying him that VA will 
decide the claim based on the evidence of record 
unless he submits the records VA was unable to 
obtain), and notice that he is ultimately 
responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(1).

4.  Ask the SSA to provide copies of any records 
pertaining to the appellant's award of SSA 
disability benefits, to include any medical 
records considered in making that award.  The 
materials obtained should be associated with the 
claims file.

5.  Locate and associate with the claims file 
any temporary folders that are being maintained 
at the RO on behalf of the Veteran.

6.  Obtain copies of records pertaining to any 
relevant VA treatment the Veteran has received 
since records of such treatment were last 
procured in December 2006, following the 
procedures set forth in 38 C.F.R. § 3.159.  The 
evidence obtained, if any, should be associated 
with the claims file.

7.  After all of the foregoing development has 
been completed, schedule the Veteran for a VA 
aid and attendance examination.  After reviewing 
the claims file, examining the Veteran, and 
completing any testing deemed necessary, the 
examiner(s) should offer an opinion as to 
whether the Veteran's service-connected 
disabilities (PTSD with secondary alcoholism, 
residuals of fracture of the left femur, and 
scar of the left frontal region) considered 
alone, and without respect to any other, non-
service-connected disabilities: (a) prevent him 
from dressing or undressing himself; (b) prevent 
him from keeping himself ordinarily clean and 
presentable; (c) result in the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability or disabilities cannot be 
done without aid; (d) prevent him from attending 
to the wants of nature; (e) cause him to require 
care or assistance on a regular basis to protect 
him from hazards or dangers incident to his 
daily environment; and/or (f) cause him to be 
substantially confined to his dwelling and 
immediate premises.  A complete rationale for 
all opinions must be provided.

8.  Thereafter, take adjudicatory action on the 
claim here in question.  In so doing, consider 
that the Veteran's award of a total disability 
rating based on individual unemployability due 
to service-connected disability (TDIU) was based 
solely on the impairment occasioned by service-
connected PTSD.  See Rating Decision dated 
January 2005; Bradley v. Peake, 22 Vet. App. 280 
(2008) (holding that a TDIU rating based on a 
single disability can satisfy the requirement 
for a total rating under the provisions of 
38 C.F.R. § 3.350(i)).  If the benefit sought 
remains denied, furnish a supplemental SOC 
(SSOC) to the Veteran and his representative.  
The SSOC should contain, among other things, a 
discussion of the relevant evidence received 
since the SOC was issued in July 2006.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).


